Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-14 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishino et al., US 2020/0162794.
	Regarding claim 13, Nishino discloses a method of teaching a surgical procedure, the method comprising: 
	transmitting a first video stream, captured by a first video camera in an operating room, of a surgeon performing the surgical procedure with a least one surgical instrument (figures 22-24, paragraph 128-131 and 485-494);  and
	transmitting a second video stream, captured by a second video camera in the operating room, of the at least one surgical instrument during the surgical procedure (figures 22-24, paragraph 128-131 and 485-494). 
 

 
	Regarding claim 16, Nishino disclose the method of claim 13, wherein the operating room and the remote device are located in the same country or different countries (figures 22-24, paragraph 128-131 and 485-494). 
 
	Regarding claim 17, Nishino disclose the method of claim 13, wherein the first video stream comprises an extracorporeal view of the surgeon and at least a portion of the patient, and wherein the second video stream comprises an intracorporeal view of the surgical instrument inside the patient (figures 22-24, paragraph 128-131 and 485-494). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 6-12, 15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over the Nishino in view of Mentis, US 2016/0210411.
Regarding claim 1, Nishino discloses a method of teaching a surgical procedure, the method comprising:
	transmitting a first video, from a first location to a second location remote from the first location, of a surgeon in an operating room performing the surgical procedure on a patient with at least one surgical instrument (figures 22-24, paragraph 128-131 and 485-494);
	transmitting a second video, from the first location to the second location, of the surgical instrument during the surgical procedure (figures 22-24, paragraph 128-131 and 485-494).
	Nishino is silent about annotating the second video with at least one annotation and transmitting, from the first location to the second location, the at least one annotation overlaid on the second video. 
In an analogous art, Mentis discloses annotating the second video with at least one annotation and transmitting, from the first location to the second location, the at least one annotation overlaid on the second video (figure 4, paragraph 91-107).
Therefore, it would have been obvious to one of ordinary skill in the art, at the timing of filing, to modify Nishino’s method with the teachings of Mentis. The motivation would have been to properly present the media for the benefit of performing a successful surgery.

Claim 15 is rejected on the same grounds as claim 1.
 
	Regarding claim 2, Nishino and Mentis disclose the method of claim 1, wherein the first video is an extracorporeal video of the surgeon and at least a portion of the patient, and wherein the second video is an intracorporeal video of the surgical instrument inside the patient (Nishino figures 22-24, paragraph 128-131 and 485-494). 
 

 
	Regarding claim 6, Nishino and Mentis disclose the method of claim 4, wherein the annotating the second video is performed with an input device connected to the display, the input device being selected from the group of devices consisting of a mouse, a stylus, a keyboard, a touch screen, and combinations thereof (Mentis figure 1 and 4; paragraph 50, 74, 81 and 107). 
 
	Regarding claim 7, Nishino and Mentis disclose the method of claim 6, wherein the at least one annotation is selected from the group of annotations consisting of a shape, a symbol, a graphic, text, and combinations thereof (Mentis figure 1 and 4; paragraph 50, 74, 81 and 107). 
 
	Regarding claim 8, Nishino and Mentis disclose the method of claim 1, further comprising transmitting, from the first location to the second location, audio captured by a microphone in the operating room (Nishino figures 22-24, paragraph 128-131 and 485-494). 
 
	Regarding claim 9, Nishino and Mentis disclose the method of claim 1, further comprising generating audio, from a speaker in the operating room, captured by a microphone at the second location (Nishino paragraph 492). 
 
	Regarding claim 10, Nishino and Mentis disclose the method of claim 1, wherein the transmitting the first video is performed synchronously with the transmitting the second video (Nishino paragraph 492). 

	Regarding claim 11, Nishino and Mentis disclose the method of claim 10, wherein the transmitting the first video and the transmitting the second video are performed in real-time (Nishino paragraph 492). 
 
	Regarding claim 12, Nishino and Mentis disclose the method of claim 1, wherein the annotating the second video is performed by an individual other than the surgeon (Mentis paragraph 82-86). 

	Regarding claim 18, Nishino discloses a system for teaching a surgical procedure, the system comprising: 
	a first video camera in operating room configured to capture extracorporeal video of a 
surgeon performing the surgical procedure with at least one surgical instrument in the operating room (figures 22-24, paragraph 128-131 and 485-494);  
	a second video camera in the operating room configured to capture intracorporeal video of the at least one surgical instrument inside the patient during the surgical procedure (figures 22-24, paragraph 128-131 and 485-494);  
	a display in the operating room configured to display at least the intracorporeal video;
	an input device connected to the display (paragraph 91);  and 
	a network adapter configured to transmit the extracorporeal video of the surgeon, the intracorporeal video of the at least one surgical instrument to a site remote from the operating room (figures 1 and 22-24, paragraph 128-131 and 485-494). 
	Nishino is silent about generating annotations overlaid on the intracorporeal video and transmitting the annotated video to a remote site. 

Therefore, it would have been obvious to one of ordinary skill in the art, at the timing of filing, to modify Nishino’s system with the teachings of Mentis. The motivation would have been to properly present the media for the benefit of performing a successful surgery.

	Regarding claim 19, Nishino and Mentis disclose the system of claim 18, further comprising: 
	a speaker connected to the network adapter in the operating room, the speaker configured to generate audio in the operating room captured from the site remote (Nishino paragraph 128-131 and 492);  and 
	a microphone connected to the network adapter in the operating room, wherein the network adapter is configured to transmit audio captured by the microphone to the remote site (Nishino paragraph 128-131 and 492). 
 
	Regarding claim 20, Nishino and Mentis disclose the system of claim 18, wherein the input device is selected from the group of devices consisting of a mouse, a stylus, a keyboard, a touch screen, and combinations thereof (Mentis figure 1 and 4; paragraph 50, 74, 81 and 107). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the Nishino in view of Mentis in view of Blas, US 2007/0094052.
	Regarding claim 3, Nishino and Mentis disclose the method of claim 1.
Nishino and Mentis are silent about transmitting the first video, the transmitting the second video, and the transmitting the at least one annotation overlaid on the second video are 
In an analogous art, Blas discloses transmitting the first video, the transmitting the second video and the transmitting a report corresponding to the videos are performed by transmitting a single video stream comprising the first video, the second video, and the report (paragraph 33).
 Therefore, it would have been obvious to one of ordinary skill in the art, at the timing of filing, to modify Nishino and Mentis’ method with the teachings of Blas. The motivation would have been to transmit one file for the benefit of quickly presenting the media.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the Nishino in view of Mentis in view of Ahmad, US 9,298,884.
	Regarding claim 5, Nishino and Mentis disclose the method of claim 4.
Nishino and Mentis are silent about displaying on the display in the operating room at least one annotation transmitted from the second location. 
In an analogous art, Ahmad discloses displaying on the display in the operating room at least one annotation transmitted from the second location (col. 5, line 63 to col. 6, line 13).
 Therefore, it would have been obvious to one of ordinary skill in the art, at the timing of filing, to modify Nishino and Mentis’ method with the teachings of Ahmad. The motivation would have been to give expert opinion to a colleague for the benefit of accurate diagnose a patient.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSCHTA I MONTOYA whose telephone number is (571)270-1192.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OSCHTA I. MONTOYA
Examiner
Art Unit 2421


OM

						Oschta Montoya
						Patent Examiner
						Art Unit 2421




/OSCHTA I MONTOYA/Primary Examiner, Art Unit 2421